DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.
 Response to Amendment

The amendment filed on 25 May 2021 has been entered. Claim(s) 1, 3-13, 15-19 and 21-25 remain pending in this application. Claim(s) 2, 14 and 20have been cancelled.  Claim(s) 15-18 have been withdrawn from consideration.

Claim Objections
Claim 24 is objected to because of the following informalities:  
In line 7 of Claim 24 “the tiers” is used to refer to “first tiers” of Line 4 and thus should be “the first tiers”.  Consistent terminology is requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sayilgan (U.S. Patent No. 8,925,864), hereinafter Sayilgan, in view of Modin (U.S. Patent No. 8,636,936), hereinafter Modin.

Regarding Independent Claim 1 and Claims 3 and 12-13, Sayilgan teaches (Claim 1) a hybrid metal composite (HMC) structure (Figures 1 and 2), comprising: 
tiers comprising fiber composite material structures (Figures 1 and 2 – the left portion of the structure, 1, shown in the figures have tiers shown of fiber composite material, 6 – See annotated figure below for clarification), the tiers including an upper tier (Figure 2 – the top most tier of the left structure, 1, containing only fiber composite is the upper tier – See annotated figure below for clarification) and a lower tier (Figure 2 – the bottom most tier of the left structure containing only fiber composite is the lower tier – See annotated figure below for clarification) laterally aligned along respective first lateral edges and opposite second lateral edges (Figures 1 and 2 – the left and right lateral edges of the upper and lower tiers are opposite sides which are aligned with the lateral sides of the other tier); and 
Figures 1 and 2 – the tiers of the left structure, 1, that contain the metal layers, 5, are the additional tiers which alternate with the tiers – See annotated figure below for clarification) and comprising: 
metallic structures (5) directly on the fiber composite material structures of the tiers (Figures 1 and 2 – the metallic structures, 5, are directly on the composite material, 6, of the tiers), the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr, and Si (Column 4, Lines 49-53 – the metallic structures can be made of at least aluminum (Al), Stainless steel, which contains Ni and Fe, or titanium (Ti)); and 
additional fiber composite material structures contacting at least two opposing lateral sides of each of the metallic structures (Figure 2 – the composite material, 6, of the left and right structures, 1 and 14, contact the opposing left and right sides of the metallic structures, 5), the additional tiers further including: 
a first additional tier (Figure 2 – the second from top additional tier is the first additional tier – See annotated figure below for clarification) comprising a first metallic structure (Figure 2 – the metal structure, 5, of the first additional tier is the first metallic structure – See annotated figure below for clarification) having: 
a first lateral edge (Figure 2 – the left edge of the first metallic structure is the first lateral edge – See annotated figure below for clarification) adjacent a first additional fiber composite material structure (Figure 2 – the composite material abutting the first lateral edge is the first additional fiber composite material – See annotated figure below for clarification); and 
Figure 2 – the right edge of the first metallic structure is the first opposing lateral edge – See annotated figure below for clarification) laterally opposite the first lateral edge (Figure 2 – the first opposing lateral edge is laterally/side to side opposite the first lateral edge); 
a second additional tier (Figure 2 – the third from top additional tier is the second additional tier – See annotated figure below for clarification) comprising a second metallic structure (Figure 2 – the metal structure, 5, of the second additional tier is the second metallic structure – See annotated figure below for clarification) having:  
a second lateral edge (Figure 2 – the left edge of the second metallic structure is the second lateral edge – See annotated figure below for clarification) adjacent a second additional fiber composite material structure (Figure 2 – the composite material abutting the second lateral edge is the second additional fiber composite material – See annotated figure below for clarification) and laterally offset from the first lateral edge in a first lateral direction (Figure 2 – the second lateral edge is laterally offset from the first lateral edge in a first lateral direction); and 
a second opposing lateral edge (Figure 2 – the right edge of the second metallic structure is the second opposing lateral edge – See annotated figure below for clarification) laterally opposite the second lateral edge (Figure 2 – the second opposing lateral edge is laterally/side to side opposite the second lateral edge), the second opposing lateral edge substantially laterally aligned with the first opposing lateral edge in the first lateral direction (Figures 1 and 2 – the second opposing lateral edge is laterally aligned with the first opposing lateral edge); and 
Figure 2 – the fourth from top additional tier is the third additional tier – See annotated figure below for clarification) comprising a third metallic structure (Figure 2 – the metal structure, 5, of the third additional tier is the third metallic structure – See annotated figure below for clarification) having:  
a third lateral edge (Figure 2 – the left edge of the third metallic structure is the third lateral edge – See annotated figure below for clarification) adjacent a third additional fiber composite material structure (Figure 2 – the composite material abutting the third lateral edge is the third additional fiber composite material – See annotated figure below for clarification) and laterally offset from the second lateral edge in the first lateral direction (Figures 1 and 2 – the third lateral edge is offset from the second lateral edge in a lateral direction); and 
a third opposing lateral edge (Figure 2 – the right edge of the third metallic structure is the third opposing lateral edge – See annotated figure below for clarification) laterally opposite the third lateral edge (Figure 2 – the third opposing lateral edge is laterally/side to side opposite the third lateral edge), the third opposing lateral edge substantially laterally aligned with the second opposing lateral edge in the first lateral direction (Figures 1 and 2 – the third opposing lateral edge is laterally aligned with the second opposing lateral edge);
(Claim 3) wherein each of the additional tiers comprises at least one of the metallic structures and at least one of the additional fiber composite material structures (Figures 1 and 2 – each of the additional tiers contain at least one metallic structure, 5, and additional fiber composite material, 6);
Claim 13) lateral peripheral dimensions of at least one of the metallic structures are different than lateral peripheral dimensions of at least one other of the metallic structures (Figures 1 and 2 – the metallic structures, 5, shown in the figure all have different lengths and therefore different lateral peripheral dimensions).
Sayilgan does not explicitly teach (Claims 1, 3, and 13) the metallic structure being perforated; (Claim 12) at least two of the perforated metallic structures exhibit one or more of different perforation sizes, different perforation shapes, different perforation spacing, different perforation density, and different perforation arrangements than one another; 
However, Modin teaches a fiber metal laminate (Column 1, Lines 13-15) with (Claims 1, 3 and 13) the metallic structure (Element 100) being perforated (Figures 2, 3 and 5 – the metallic structure, element 100, has perforations/holes, element 112);
(Claim 12) at least two of the perforated metallic structures exhibit one or more of different perforation sizes, different perforation shapes, different perforation spacing, different perforation density, and different perforation arrangements than one another (Column 3, Lines 17-23 and Lines 34-35 and Column 4, Lines 13-15 – the composite may contain metallic structures that differ from other metallic structures by shape of perforations, size of perforations and spacing of perforations).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sayilgan by making (Claims 1, 3 and 13) the metallic structures perforated metallic structures; (Claim 12) at least two of the perforated metallic structures exhibit one or more of different perforation sizes, different perforation shapes, different perforation spacing, different perforation density, Modin – Column 6, Lines 43-55).


    PNG
    media_image1.png
    685
    1193
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure 1 from Sayilgan

Claims 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sayilgan in view of Modin as applied to claim 1 above, and further in view of Stevenson (U.S. Pre-grant Publication 2010/0078259), hereinafter Stevenson.

Regarding Claim 4
Sayilgan in view of Modin do not teach wherein each of the perforated metallic structures independently exhibits perforations extending completely therethrough and additional perforations extending only partially therethrough.
However, Stevenson teaches a hybrid metal composite (Paragraph 0004, Lines 1-4 – the flowbodies are made of composites that contain metal and therefore a hybrid metal composites) that have metal structures (906) that have both perforations extending completely therethrough and perforations that extend only partially therethrough (Paragraphs 0042-0043 and Paragraph 0049, Lines 10-15 – the metal structures have both perforations, that extend therethrough, referred to as openings, and perforations that extend only partially therethrough, referred to as indentations; therefore the metal structure has both types of perforations)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Sayilgan in view of Modin to include each of the perforated metal structures independently exhibits perforations extending completely therethrough and additional perforations extending only partially therethrough, as suggested and taught by Stevenson, in order to in order to further enable the enhancement and tailoring of the adhesion of the metal sheets to the adhesive (Stevenson – Paragraph 0042, Lines 3-4) while maintaining the structural properties of the composite (Stevenson – Paragraph 0043, Lines 20-23).

Regarding Claim 5, Sayilgan in view of Modin and Stevenson teach the invention as claimed and discussed above for claim 4 but fails to teach wherein the perforations exhibit one 
However, Modin teaches wherein the perforations exhibit one or more of cylindrical shapes (Figure 5 – the metallic structure, element 100, have a thickness and the perforations have a circular cross-section, therefore the perforations would have a cylindrical shape), semi-cylindrical shapes, cuboidal shapes, cubic shapes, conical shapes, pyramidal shapes, truncated versions thereof, and irregular shapes (These limitations are claimed as alternatives and therefore not required when the another alternative is met).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations exhibiting one or more of cylindrical shapes, semi-cylindrical shapes, cuboidal shapes, cubic shapes, conical shapes, pyramidal shapes, truncated versions thereof, and irregular shapes, as taught by Modin, into the device of Sayilgan in view of Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 6, Sayilgan in view of Modin and Stevenson teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein the perforations each independently exhibit at least one lateral dimension within a range of from about 25.4 µm to about 3,810 µm.
However, Modin teaches wherein the perforations each independently exhibit at least one lateral dimension within a range of from about 25.4 µm to about 3,810 µm (Column 3, Lines 10-13 – the perforations, element 112, have a diameter, which is a lateral dimension, that is 0.01 inches; 25.4 µm to 3,810 µm converts to 0.001 inches to 0.15 inches, therefore the diameter of the perforations is within the claimed range).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations each independently exhibit at least one lateral dimension within a range of from about 25.4 µm to about 3,810 µm, as taught by Modin, into the device of Sayilgan in view of Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 7, Sayilgan in view of Modin and Stevenson teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein each of the perforations is independently laterally spaced apart from each other of the perforations adjacent thereto by a distance within a range of from about 25.4 µm to about 25,400 µm.
However, Modin teaches wherein each of the perforations is independently laterally spaced apart from each other of the perforations adjacent thereto by a distance within a range of from about 25.4 µm to about 25,400 µm (Column 3, Lines 32-34 – the perforations, element 112, are spaced in a range between 0.25 inches to 2 inches which includes the majority of the range of 25.4 µm to about 25,400 µm, which converts to 0.001 to 1 inch).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations each independently laterally spaced apart from each other of the perforations adjacent thereto by a distance within a range of from about 25.4 µm to about 25,400 µm, as taught by Modin, into 

Regarding Claim 8, Sayilgan in view of Modin and Stevenson teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein a density of the perforations is within a range of from about 100 perforations/ft2 to about 5,000 perforations/ft2.
However, Modin teaches wherein a density of the perforations is within a range of from about 100 perforations/ft2 to about 5,000 perforations/ft2 (Figures 2 and 5 - Column 3, Lines 32-34 – the openings are spaced apart from each other in the range of 0.25 inches to 2 inches, therefore if the spacing of 0.25 inches was used, thereby making the distribution of 1 perforation for every 0.252 inch → 1 perforation every 0.0625 in2; a density per square foot or 144 square inches would be 2304 perforations, which would be within the range of 100 to 5000 perforations per square foot).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a density of the perforations is within a range of from about 100 perforations/ft2 to about 5,000 perforations/ft2, as taught by Modin, into the device of Sayilgan in view of Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 10
However, Modin teaches wherein the perforations are distributed across at least one of the perforated metal structures in a square array (Figures 2 and 5 – the perforations, element 112, are in rows and columns that form a square pattern and therefore are in a square array).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations being distributed across at least one of the perforated metal structures in a square array, as taught by Modin, into the device of Sayilgan in view of Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 11, Sayilgan in view of Modin and Stevenson teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein the perforations are distributed across at least one of the perforated metal structures in a hexagonal array.
However, Modin teaches wherein the perforations are distributed across at least one of the perforated metal structures in a hexagonal array (Figure 3 – the perforations, element 112, are distributed in rows and columns that are staggered such that a hexagon can be formed by the perforations).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations being distributed across at least one of the perforated metal structures in a hexagonal array, as taught by Modin, into the device of Sayilgan in view of Modin and Stevenson for the same reason as discussed above in independent claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sayilgan in view of Modin and Stevenson as applied to claim 4 above, and further in view of Cavaliere (U.S. Pre-grant Publication 2012/0003495), hereinafter Cavaliere.

Regarding Claim 9, Sayilgan in view of Modin and Stevenson teach the invention as claimed and discussed above.
Sayilgan in view of Modin and Stevenson do not explicitly teach wherein a lateral area occupied by the perforations within at least one of the perforated metal structures is within a range of from about 0.1 percent to about 30 percent of an overall lateral area of the at least one of the perforated metal structures.
However, Cavaliere teaches wherein a lateral area occupied by the perforations within at least one of the perforated metal structures is within a range of from about 0.1 percent to about 30 percent of an overall lateral area of the at least one of the perforated metal structures (Paragraph 0048 – the perforations of the metallic structure cover between 0.005% to 20% of the surface area of the metallic structure which includes a portion of the claimed range)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sayilgan in view of Modin and Stevenson to include the lateral area occupied by the perforations with at least one of the perforated metal structures being between the range of 0.1 percent to 30 percent of the overall lateral area, as suggested and taught by Cavaliere, in order to obtain a good compromise between a reduced mass of the metallization layer and good solidity of the metallic structure (Cavaliere – Paragraph 0033).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sayilgan in view of Modin as applied to claim 1 above, and further in view of Velea (Non-Patent Literature – Thermal Expansion of Composite Laminates), hereinafter Velea, and The Engineering Tool Box (Non-Patent Literature – STP Standard Temperature and Pressure & NTP – Normal Temperature and Pressure), hereinafter The Engineering Too Box.

Regarding Claim 25, Sayilgan in view of Modin teach the invention as claimed and discussed above.
Sayilgan in view of Modin do not explicitly teach wherein: 
each of the perforated metallic structures has a coefficient of thermal expansion within a range of from about 3 x 10-6/ K to about 25 x 10-6/K at about 25°C; and 
at least a matrix material of the fiber composite material structures has a coefficient of thermal expansion within a range of from about 45 x 10-6/K to about 65 x 10-6/K at about 25°C.
However, Velea teaches a composite material overlying a metal (Page 27, Figure 2 – the “CFRP” is a composite overlying a steel) wherein the metallic structure has a coefficient of thermal expansion within a range of from about 3 x 10-6/ K to about 25 x 10-6/K (Page 28, Table 1 – the coefficient of thermal expansion of the metallic structure/steel is 16 x 10-6/C, which converts to be 16 x 10-6/K, and falls in the claimed range); and 
at least a matrix material of the fiber composite material structures (Page 28, Table 1 and Lines 31-33 – the matrix of the composite material is shown) has a coefficient of thermal expansion within a range of from about 45 x 10-6/K to about 65 x 10-6/K (Page 28, Table 1 – the coefficient of thermal expansion of the matrix is 55 x 10-6/C, which converts to be 55 x 10-6/K, which lies in the claimed range).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sayilgan in view of Modin to have each of the perforated metallic structures has a coefficient of thermal expansion within a range of from about 3 x 10-6/ K to about 25 x 10-6/K; and 
at least a matrix material of the fiber composite material structures has a coefficient of thermal expansion within a range of from about 45 x 10-6/K to about 65 x 10-6/K, as taught by Velea, in order to reduce the additional stress in the structure to avoid failure under the combined thermal and mechanical loads (Velea – Page 25 – “Introduction”, Lines 20-25).
Sayilgan in view of Modin and Velea do not explicitly teach the coefficients of thermal expansion being at a value at 25oC.  
However, Examiner takes official notice that Standard Ambient Temperature and Pressure includes a temperature of 25oC as a standard for engineering and chemistry as extrinsically evidenced by The Engineering Tool Box (SATP – Standard Ambient Temperature and Pressure).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the invention of Sayilgan in view of Modin and Velea to have the thermal coefficients be within the range at 25oC, since the 25oC is the temperature of Standard Ambient Temperature and Pressure and would be used to report the properties of a material being used at a uniform standard.

Claims 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Facciano (U.S. Pre-grant Publication 2015/0159587), hereinafter Facciano, in view of Sayilgan, Modin and Stevenson.

Regarding Independent Claim 19 and Claims 21-23, Facciano teaches (Claim 19) a rocket motor (Figure 2), comprising: 
a casing (Element 124) comprising: 
an composite structure (Paragraph 0044 – the casing, element 124, is a filament wound/composite casing) comprising: 
a propellant structure (Elements 46, 44 and 42 – Paragraph 0030 – the stages include propellant) within the casing (Figure 2 – the propellant of the stages are within the casing, element 124); and 
a nozzle assembly (Figure 2 – the nozzles shown at the aft end, element 66) connected to an aft end of the casing (Figure 2 – the nozzles shown at the aft end, element 66, of the rocket are connected to the aft end of the casing, element 124).
Facciano further teaches the rocket motor casing comprising different sections (Figure 12 – the rocket motor is shown to have different sections and therefore the casing would have different sections).
Facciano does not teach the casing comprising a hybrid metal composite (HMC) structure comprising:
primary tiers comprising fiber composite material structures; and 
secondary tiers longitudinally adjacent one or more of the primary tiers and comprising: 

additional fiber composite material structures laterally adjacent the perforated metallic structures on at least two opposing lateral sides of each of the perforated metallic structures; 
wherein:  
first lateral edges of some of the perforated metallic structures vertically neighboring one another are laterally offset from one another; 
second lateral edges of the some of the perforated metallic structures are laterally aligned with one another, the second lateral edges laterally opposing the first lateral edges; and 
at least one of the perforated metallic structures comprises at least two perforations, a first of the at least two perforations exhibiting one or more of a different size and a different shape than a second of the at least two perforations; and 
an additional HMC structure connected to the HMC structure, the additional HMC structure comprising: 
a lateral edge physically abutting a lateral edge of the HMC structure; additional primary tiers comprising additional fiber composite material structures; and 
additional secondary tiers longitudinally adjacent one or more of the additional primary tiers and comprising additional perforated metallic structures and further additional fiber composite material structures;
Claim 21) wherein the HMC structure is connected to the additional HMC structure through at least one fastener assembly comprising: an outer joining structure overlying portions of the HMC structure and the additional HMC structure; an inner joining structure underlying the portions of the HMC structure and the additional HMC structure; and fasteners longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure;
(Claim 22) the fasteners of the at least one fastener assembly comprise: elongate structures longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure; and capping structures connected to opposing ends of each of the elongate structures;
(Claim 23) wherein a portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the perforated metallic structures of the HMC structure, and wherein another portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the additional perforated metallic structures of the additional HMC structure.
However, Sayilgan teaches (Claim 19) a hybrid metal composite (HMC) structure (Figures 1 and 2) comprising:
primary tiers comprising fiber composite material structures (Figures 1 and 2 – the left portion of the structure, 1, shown in the figures have primary tiers shown of fiber composite material, 6 – See annotated figure below for clarification); and 
secondary tiers longitudinally  (Figures 1 and 2 – the tiers of the left structure, 1, that contain the metal layers, 5, are the secondary tiers which alternate with the tiers – See annotated figure below for clarification) adjacent one or more of the primary tiers (Figures 1 and 2 – the secondary tiers of the left structure, 1, that contain the metal layers, 5, longitudinally alternate with the primary tiers and therefore are adjacent one or more of the primary tiers) and comprising: 
metallic structures (5) directly on the fiber composite material structures of the primary tiers (Figures 1 and 2 – the metallic structures, 5, are directly on the composite material, 6, of the primary tiers), the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si (Column 4, Lines 49-53 – the metallic structures can be made of at least aluminum (Al), Stainless steel, which contains Ni and Fe, or titanium (Ti)); and
additional fiber composite material structures laterally adjacent the metallic structures on at least two opposing lateral sides of each of the metallic structures (Figure 2 – the composite material, 6, of the left and right structures, 1 and 14, contact the opposing left and right sides of the metallic structures, 5); 
wherein:  
first lateral edges of some of the metallic structures vertically neighboring one another are laterally offset from one another (Figures 1 and 2 – the left lateral edges of the metallic structures, 5, are laterally offset from the vertically neighboring metallic structures); 
second lateral edges of the some of the metallic structures are laterally aligned with one another (Figures 1 and 2 – right lateral edges of the metallic structures, 5, are laterally aligned with one another), the second lateral edges laterally opposing the first lateral edges (Figures 1 and 2 – the first lateral edges are on the left of the metallic structures as seen in the figure with the second lateral edges being on the right/laterally opposing side of the metallic structure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano by making the casing comprise a hybrid metal composite (HMC) structure comprising: primary tiers comprising fiber composite material structures; and secondary tiers longitudinally adjacent one or more of the primary tiers and comprising: metallic structures directly on the fiber composite material structures of the tiers, the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si and; additional fiber composite material structures laterally adjacent the perforated metallic structures on at least two opposing lateral sides of each of the metallic structures; wherein: first lateral edges of some of the metallic structures vertically neighboring one another are laterally offset from one another; second lateral edges of the some of the perforated metallic structures are laterally aligned with one another, the second lateral edges laterally opposing the first lateral edges, as taught by Sayilgan, in order to provide a casing that has excellent mechanical characteristics, good corrosion resistance that can be produced economically and with good dimensional stability (Sayilgan – Column 3, Lines 38-41).
Facciano in view of Sayilgan do not teach (Claim 19) the metallic structure being perforated; at least one of the perforated metallic structures comprises at least two perforations, a first of the at least two perforations exhibiting one or more of a different size and a different shape than a second of the at least two perforations; and 

a lateral edge physically abutting a lateral edge of the HMC structure; additional primary tiers comprising additional fiber composite material structures; and 
additional secondary tiers longitudinally adjacent one or more of the additional primary tiers and comprising additional perforated metallic structures and further additional fiber composite material structures;
(Claim 21) wherein the HMC structure is connected to the additional HMC structure through at least one fastener assembly comprising: an outer joining structure overlying portions of the HMC structure and the additional HMC structure; an inner joining structure underlying the portions of the HMC structure and the additional HMC structure; and fasteners longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure;
(Claim 22) the fasteners of the at least one fastener assembly comprise: elongate structures longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure; and capping structures connected to opposing ends of each of the elongate structures;
(Claim 23
However, Modin teaches a fiber metal laminate (Column 1, Lines 13-15) with the metallic structure (Element 100) being perforated (Figures 2, 3 and 5 – the metallic structure, element 100, has perforations/holes, element 112), wherein at least one of the perforated metallic structures comprises at least two perforations (Figures 2, 3 and 5 – the metallic structures show multiple perforations), a first of the at least two perforations exhibiting one or more of a different size and a different shape than a second of the at least two perforations (Column 3, Lines 17-23 – each metallic structure may have different shaped and/or sized perforation on the structure, 100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano in view of Sayilgan by making (Claim 19) the metallic structure a perforated metallic structure where at least one of the perforated metallic structures comprises at least two perforations, a first of the at least two perforations exhibiting one or more of a different size and a different shape than a second of the at least two perforations, as suggested and taught by Modin, in order to have a cost effective and reliable way of facilitating infusion of a resin mixture into a fiber metal composite without sacrificing the bearing strength of the composite (Modin – Column 6, Lines 43-55).
Facciano in view of Sayilgan and Modin do not teach (Claim 19) an additional HMC structure connected to the HMC structure, the additional HMC structure comprising: 
a lateral edge physically abutting a lateral edge of the HMC structure; additional primary tiers comprising additional fiber composite material structures; and 

(Claim 21) wherein the HMC structure is connected to the additional HMC structure through at least one fastener assembly comprising: an outer joining structure overlying portions of the HMC structure and the additional HMC structure; an inner joining structure underlying the portions of the HMC structure and the additional HMC structure; and fasteners longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure;
(Claim 22) the fasteners of the at least one fastener assembly comprise: elongate structures longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure; and capping structures connected to opposing ends of each of the elongate structures;
(Claim 23) wherein a portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the perforated metallic structures of the HMC structure, and wherein another portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the additional perforated metallic structures of the additional HMC structure.
However, Stevenson teaches flow bodies/casing (Figure 5, Elements 500 and 550 – Paragraph 0002, Lines 1-2 – the fan/bypass ducts are casings) comprising a first hybrid metal composite structure (Element 500 - Paragraph 0004, Lines 1-4 – the flow bodies may have metal and composite) and (Claim 19) an additional HMC structure (Element 550 - Paragraph 0004, Lines 1-4 – the flow bodies may have metal and composite) with a lateral edge (Figure 5 – the left most slant edge of the additional HMC structure, 550, is a lateral edge) physically abutting a lateral edge of the HMC structure (Figure 5 – it is first pointed out that lateral edge is not provided with an explicit definition therefore the definition of “lateral” provided by Merriam-Webster is “of or relating to the side” and the definition of “edge” as provided by Oxford is “the outside limit of an object, area or surface” will be used – therefore the slanted side of the HMC structure, which is the outside limit of the structure in the lateral/side directions as viewed in the figure, is the lateral edge of the HMC structure that abuts the lateral edge of the additional HMC structure) and wherein the flow bodies may have identical structure (Paragraph 0035, Lines 4-8);
(Claim 21) the HMC structure (Element 500) is connected to the additional HMC structure (Element 550) through at least one fastener assembly (Figure 5 - Elements 560 and 562 and the top most layer of the end, 508, and the bottom most layer of the end, 558, form the fastener assembly) comprising: 
an outer joining structure (Figure 5 – the top most layer of the end, 508, is the outer joining structure) overlying portions of the HMC structure and the additional HMC structure (Figure 5 – the outer joining structure, top layer of end, 508, overlies the HMC structure, element 500, and the additional HMC structure, element 550); 
an inner joining structure (Figure 5 – the bottom most layer of the end, 558) underlying the portions of the HMC structure and the additional HMC structure (Figure 5 – the inner joining structure, bottom layer of the end, 558, underlies the HMC structure, element 500, and the additional HMC structure, element 550); and 
Elements 560 and 562) longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure (Figure 5 – the fasteners, elements 560 and 560, extend through the outer joining structure the HMC structure, element 500, the additional HMC structure, element 550, and the inner joining structure);
(Claim 22) wherein the fasteners of the at least one fastener assembly comprise: elongate structures (Figure 5 – the fasteners, elements 560 and 562, are elongated structures) longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure (Figure 5 – the fasteners, elements 560 and 562, extend through the outer joining structure, the HMC structure, element 500, the additional HMC structure, element 550, and the inner joining structure); and 
capping structures (Figure 5 – the fasteners, element 560 and 562, have structures at the ends of the elongated portion that are wider than the elongated portion and therefore have capping structures) connected to opposing ends of each of the elongate structures (Figure 5 – the capping structures are on each end of the elongated structures of the fasteners);
(Claim 23) wherein a portion of the elongate structures (Element 560 and 562) of the at least one fastener assembly longitudinally extends through at least some of the metallic structures of the HMC structure (Figure 5 – Paragraph 0002, Lines 5-7 and Paragraph 0036, Lines 11-13 – the layers of composite and metal are shown to be alternating with the elongated portion of the fastener, element 660, extending through all the layers of the HMC structure, element 600), and wherein another portion of the elongate structures (Element 662) of the at least one fastener assembly longitudinally extends through at least some of the Figure 6 – Paragraph 0002, Lines 5-7 and Paragraph 0035, Lines 14-16 – the layers of composite and metal are shown to be alternating with the elongated portion of the fasteners, elements 560 and 562, extending through all the layers of the HMC structures, elements 500 and 550).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano in view of Sayilgan and Modin by duplicating the hybrid metal composite structure already taught by Facciano in view of Sayilgan and Modin to have (Claim 19) an additional HMC structure with a lateral edge physically abutting a lateral edge of the HMC structure; and with additional primary tiers comprising other fiber composite material structures; and additional secondary tiers longitudinally adjacent one or more of the additional primary tiers and comprising additional perforated metallic structures and other additional fiber composite material structures laterally adjacent the additional perforated metallic structures and connect it to the first HMC structure; (Claim 21) wherein the HMC structure is connected to the additional HMC structure through at least one fastener assembly comprising: an outer joining structure overlying portions of the HMC structure and the additional HMC structure; an inner joining structure underlying the portions of the HMC structure and the additional HMC structure; and fasteners longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure; (Claim 22) the fasteners of the at least one fastener assembly comprise: elongate structures longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure; and capping structures connected to opposing ends of each of Claim 23) wherein a portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the perforated metallic structures of the HMC structure, and wherein another portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the additional perforated metallic structures of the additional HMC structure, as suggested and taught by Stevenson, in order produce flow bodies/casings in a relatively inexpensive and simple process (Stevenson – Paragraph 0004, Lines 3-4).
Further, it is recognized that the additional limitations of (Claim 19) “an additional HMC structure” and “additional primary tiers comprising other fiber composite material structures; and additional secondary tiers longitudinally adjacent one or more of the additional primary tiers and comprising additional perforated metallic structures and other additional fiber composite material structures laterally adjacent the additional perforated metallic structures” are a duplication in parts of the structure already taught by Facciano in view of Sayilgan and Modin and it has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Facciano in view of Sayilgan and Modin by duplicating the hybrid metal composite structure already taught by Facciano in view of Sayilgan and Modin to have (Claim 19) an additional HMC structure with additional primary tiers comprising other fiber composite material structures; and additional secondary tiers longitudinally adjacent one or more of the additional primary tiers and comprising additional perforated metallic structures 


    PNG
    media_image2.png
    685
    1193
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure 1 from Sayilgan

Regarding Independent Claim 24, Facciano teaches a multi-stage rocket motor assembly (Figure 2), comprising: 
an outer housing (Element 124) having a closed forward end (Figure 2 – the nose cone, element 36, closes of the forward end) and an open aft end (Figure 2 – the aft end, element 66, is open), and comprising a first composite structure (Paragraph 0044 – the housing, element 124, is a filament wound/composite housing) comprising: 
stages (Elements 42, 44 and 46) provided in an end-to-end relationship with one another (Figure 2 – the stages are stacked or in an end- to-end relationship) within the outer Figure 2- the stages are shown to within the outer housing), each of the stages independently comprising:
a casing (Figure – each stage is shown to have independent motors and therefore casings);
a propellant structure (Elements 46, 44 and 42 – Paragraph 0030 – the stages include propellant) within the casing (Figure 2 – the propellant of the stages are within the respective casing); and 
a nozzle assembly (Figure 2 – the nozzles shown attached to each casing) connected to an aft end of the casing (Figure 2 – the nozzles are shown at the end of their respective casing facing the rear, element 66, and therefore the aft end of the casing).
Facciano does not teach the casing comprising a hybrid metal composite (HMC) structure comprising:
first tiers comprising fiber composite material structures; and 
first additional tiers longitudinally adjacent one or more of the first tiers and comprising: 
perforated metallic structures directly on the fiber composite material structures of the tiers, the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si; and 
additional fiber composite material structures contacting at least two opposite lateral sides of each of the perforated metallic structures;
wherein first lateral edges of some of the perforated metallic structures vertically neighboring one another are laterally offset from one another, and second lateral 
a second HMC structure connected to the first HMC structure, the second HMC structure comprising: 
a second lateral edge physically abutting a first lateral edge of the HMC structure; 
second tiers comprising additional fiber composite material structures; and 
second additional tiers longitudinally adjacent one or more of the second tiers and comprising additional perforated metallic structures and further additional fiber composite material structures.
However, Sayilgan teaches a hybrid metal composite (HMC) structure (Figures 1 and 2) comprising:
first tiers comprising fiber composite material structures (Figures 1 and 2 – the left portion of the structure, 1, shown in the figures have first tiers shown of fiber composite material, 6 – See annotated figure below for clarification); and 
first additional tiers (Figures 1 and 2 – the tiers of the left structure, 1, that contain the metal layers, 5, are the first additional tiers which alternate with the tiers – See annotated figure below for clarification) longitudinally adjacent one or more of the first tiers (Figures 1 and 2 – the first additional tiers of the left structure, 1, that contain the metal layers, 5, longitudinally alternate with the primary tiers and therefore are adjacent one or more of the first tiers) and comprising: 
5) directly on the fiber composite material structures of the tiers (Figures 1 and 2 – the metallic structures, 5, are directly on the composite material, 6, of the tiers), the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si (Column 4, Lines 49-53 – the metallic structures can be made of at least aluminum (Al), Stainless steel, which contains Ni and Fe, or titanium (Ti)); and 
additional fiber composite material structures contacting at least two opposite lateral sides of each of the perforated metallic structures (Figure 2 – the composite material, 6, of the left and right structures, 1 and 14, contact the opposing left and right sides of the metallic structures, 5);
wherein first lateral edges of some of the metallic structures vertically neighboring one another are laterally offset from one another (Figures 1 and 2 – the left lateral edges of the metallic structures, 5, are laterally offset from the vertically neighboring metallic structures) and second lateral edges of the some of the metallic structures are laterally aligned with one another (Figures 1 and 2 – right lateral edges of the metallic structures, 5, are laterally aligned with one another).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano by making the casing comprise a hybrid metal composite (HMC) structure comprising: first tiers comprising fiber composite material structures; and first additional tiers longitudinally adjacent one or more of the first tiers and comprising: perforated metallic structures directly on the fiber composite material structures of the tiers, the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si; and additional fiber Sayilgan – Column 3, Lines 38-41).
Facciano in view of Sayilgan do not teach the metallic structure being perforated and a second HMC structure connected to the first HMC structure, the second HMC structure comprising: a second lateral edge physically abutting a first lateral edge of the HMC structure; second tiers comprising additional fiber composite material structures; and second additional tiers longitudinally adjacent one or more of the second tiers and comprising additional perforated metallic structures and further additional fiber composite material structures.
However, Modin teaches a fiber metal laminate (Column 1, Lines 13-15) with the metallic structure (Element 100) being perforated (Figures 2, 3 and 5 – the metallic structure, element 100, has perforations/holes, element 112).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano in view of Sayilgan by making the metallic structure a perforated metallic structure, as suggested and taught by Modin, in order to have a cost effective and reliable way of facilitating infusion of a Modin – Column 6, Lines 43-55).
Facciano in view of Sayilgan and Modin do not teach an second HMC structure connected to the first HMC structure, the second HMC structure comprising: 
second lateral edge physically abutting a first lateral edge of the first HMC structure; second tiers comprising additional fiber composite material structures; and 
second additional tiers longitudinally adjacent one or more of the second tiers and comprising additional perforated metallic structures and further additional fiber composite material structures.
However, Stevenson teaches flow bodies/casing (Figure 5, Elements 500 and 550 – Paragraph 0002, Lines 1-2 – the fan/bypass ducts are casings) comprising a first hybrid metal composite structure (Element 500 - Paragraph 0004, Lines 1-4 – the flow bodies may have metal and composite) and an additional HMC structure (Element 550 - Paragraph 0004, Lines 1-4 – the flow bodies may have metal and composite) with a second lateral edge (Figure 5 – the left most slant edge of the additional HMC structure, 550, is a lateral edge) physically abutting a first lateral edge of the HMC structure (Figure 5 – it is first pointed out that lateral edge is not provided with an explicit definition therefore the definition of “lateral” provided by Merriam-Webster is “of or relating to the side” and the definition of “edge” as provided by Oxford is “the outside limit of an object, area or surface” will be used – therefore the slanted side of the HMC structure, which is the outside limit of the structure in the lateral/side directions as viewed in the figure, is the lateral edge of the HMC structure that abuts the lateral edge of the additional HMC structure) and wherein the flow bodies may have identical structure (Paragraph 0035, Lines 4-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano in view of Sayilgan and Modin by duplicating the hybrid metal composite structure already taught by Facciano in view of Sayilgan and Modin to have an second HMC structure with a second lateral edge physically abutting a first lateral edge of the first HMC structure; and with second tiers comprising additional fiber composite material structures; and second additional tiers longitudinally adjacent one or more of the second tiers and comprising additional perforated metallic structures and further additional fiber composite material structures and connect it to the first HMC structure, as suggested and taught by Stevenson, in order produce flow bodies/casings in a relatively inexpensive and simple process (Stevenson – Paragraph 0004, Lines 3-4).
Further, it is recognized that the additional limitations of “an additional HMC structure” and “additional primary tiers comprising other fiber composite material structures; and additional secondary tiers longitudinally adjacent one or more of the additional primary tiers and comprising additional perforated metallic structures and other additional fiber composite material structures laterally adjacent the additional perforated metallic structures” are a duplication in parts of the structure already taught by Facciano in view of Sayilgan and Modin and it has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Facciano in view of Sayilgan and Modin by duplicating the hybrid metal composite structure already taught by Facciano in view of Sayilgan and Modin to have a second HMC structure with second tiers comprising other fiber composite material structures; and second additional tiers longitudinally adjacent one or more of the additional primary tiers and comprising additional perforated metallic structures and other additional fiber composite material structures laterally adjacent the additional perforated metallic structures and connect it to the first HMC structure.


    PNG
    media_image3.png
    685
    1193
    media_image3.png
    Greyscale

Figure 3 - Annotated Figure 1 from Sayilgan

Response to Arguments
Applicant’s arguments with respect to Griess have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections to at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741